587 F.2d 809
Patricia F. CHILDRESS, Plaintiff-Appellee,v.CONTINENTAL CASUALTY COMPANY, Defendant-Appellant,Combined Insurance Company of America et al., Defendants.
No. 78-1578

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 9, 1979.
Francis G. Weller, New Orleans, La., for defendant-appellant.
Dan C. Garner & Associates, New Orleans, La., for plaintiff-appellee.
Before CLARK, RONEY and GEE, Circuit Judges.
PER CURIAM:


1
The judgment appealed from is affirmed on the basis of the opinion of the district court, 461 F. Supp. 704.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I